Citation Nr: 1201228	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-34 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as secondary to service-connected PTSD.  

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD.  

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected PTSD.  


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011 the Board sought a Veterans Health Administration (VHA) medical advisory opinion in this matter.

The issues of service connection for GERD, IBS and erectile dysfunction, all claimed as secondary to service-connected PTSD are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  


FINDING OF FACT

It is reasonably shown that the Veteran's hypertension has been aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants the Veteran's claim, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.  

B.  Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for certain chronic diseases (including hypertension), may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the  determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In a November 2004 report J. Boscarino, Ph.D, MPH (a senior scientist for New York Academy of Medicine, who has been involved in veterans' health studies for 25 years) states, in pertinent part, in essence, that veterans with a long-term history of PTSD have a high risk for developing cardiovascular disease [CVD].

Private progress notes dated from February 2006 to September 2007 show blood pressure readings of 130/62 (February 2006), 120/80 (March 2006), 130/82 (May 2006), 118/88 (June 2006), 122/84 and 130/70 (July 2006), 128/82 and 128/70 (August 2006), 132/81 (June 2007) and 130/74 (September 2007).  In June 2006 and June 2007 the assessment was hypertension.  On September 2006 VA outpatient clinic evaluation (this was the initial visit for "establishment of care") report, the Veteran reported that he has had high blood pressure for over fifteen years and had been on amlodipine, enalapril, and HCTZ [hydrochlorothiazide] for four years with his blood pressure sometimes high and sometimes low.  On physical examination his blood pressure was 161/87.  The assessment/plan, in pertinent part, was hypertension, elevated on three medicines.  

The record shows the Veteran was awarded SSA disability benefits in April 2006.  Hypertension was among the disabilities for which the benefits were awarded.

On February 2007 VA outpatient clinic evaluation the Veteran was seen for high blood pressure.  It was noted that he was there for a follow-up, as he was seen two months prior when his blood pressure was high and his medication was increased.  His blood pressure was still elevated (163/89, 152/84).  The assessment, in pertinent part, was hypertension.

In August 2007 the Veteran was seen at a VA outpatient clinic for follow-up.  His blood pressure was 139/75.  He was on Feldodipine 10 mg, lisinopril 20 mg, and metoprolol 12.5 mg.  The assessment, in pertinent part, was hypertension.  

A September 2007 private progress note by TTP, D.O., shows the Veteran's blood pressure was 130/74.  The assessment, in pertinent part, was high blood pressure.  

In March and April 2008 the Veteran had a series of vital signs recordings.  For six days in March blood pressure readings were taken a number of times each day at various intervals; diastolic pressures ranged up to106.  In April blood pressure readings were taken a number of times each day for seven days; diastolic pressures ranged up to 94.

On September 2008 VA examination the Veteran related that he had hypertension diagnosed in the 1980's, and his blood pressure has been reasonably well controlled since then.  He presented some outside blood pressure readings, which included elevated systolic pressures as high as 190 and elevated diastolic pressures as high as 108.  He reported that his home blood pressure readings had been low, averaging "115/50 to 60" for the previous two to three days, and that he had not taken his medication that past evening, nor on the morning of the examination.  His blood pressure readings at the examination were, 153/94 (left arm sitting), 135/85 (right arm sitting), and 135/87 (left arm standing).  

In an October 2008 addendum the September 2008 VA examiner noted that he reviewed the letter from Dr. Boscarino regarding his research into the complications of PTSD, alleging that PTSD has been shown to increase the risk of arteriosclerotic heart disease and other diseases, especially inflammatory and autoimmune disorders.  He stated, in pertinent part, that hypertension had not specifically been linked to PTSD.  He was therefore of the opinion that it is unlikely that the Veteran's hypertension was secondary to his service-connected PTSD.
In an undated statement Dr. TTP notes that the Veteran is her long standing patient and has diagnoses of coronary artery disease (CAD) and hypertension.  She states that PTSD with depression and anxiety is a well known cause of hypertensive blood pressure and CAD.  She notes that the Veteran was taking four medications to control his blood pressure.   Dr. TTP opined that the stresses of PTSD are at least as likely as not causing the Veteran's hypertensive blood pressure.   

On June 2009 VA examination the examiner noted that he reviewed the claims file including the report by Dr. Boscarino regarding his research, the letter from Dr. TTP and his previous examination report of September 2008 with the addenda.  He noted that the Veteran has a diagnosis of PTSD that was established in 2006, and was claiming that his hypertension was caused or aggravated by his PTSD.  He noted that Dr. Boscarino's research indicates that combat Veterans have substantially high rates of many major diseases including circulatory problems; however, that research does not specifically address hypertension.  The examiner stated that he was unaware of any evidence that hypertension is secondary to PTSD.  The examiner explained that psychological disorders such as depression and anxiety can certainly aggravate hypertension, making them harder to control, but he was not aware of any evidence that it causes such disorder.  It was his  opinion that the Veteran's hypertension may be aggravated by his PTSD, although not caused by it.  

In a July 2009 addendum the VA examiner noted that the Veteran's blood pressure had reportedly been somewhat hard to control.  The outside readings given on September 2008 examination and subsequent readings by VA were: 161/91 (August 2008), 135/87, 130/74 (September 2008), 154/84 (April 2009), 136/68 (May 2009).  Those numbers indicate satisfactory blood pressure control about as good as can ordinarily be achieved in any hypertensive patient.  If the Veteran's blood pressure problem had been aggravated by his PTSD, (which the examiner regarded as less likely than not), then the impact appeared to be minimal.

Because of remaining medical questions the Board sought a VHA medical advisory opinion regarding a nexus between the Veteran's hypertension and his PTSD.  In August 2011, the consulting expert (a cardiologist) indicated he reviewed the records and opined:  " The literature is replete with articles suggesting that hypertension may be aggravated by post-traumatic stress disorder.  However, from my review I could find no articles in the literature that suggest that hypertension is caused by post-traumatic stress disorder.  In this particular patient, there are other factors associated with hypertension, in particular obesity and obstructive sleep apnea.  It is my opinion that his hypertension is not likely caused by his post-traumatic stress disorder.  He apparently had normal blood pressure upon discharge from the service and developed hypertension in the 1980s.  I cannot say definitively whether the post-traumatic stress disorder aggravated his blood pressure, because from the records I had available it appears he applied for disability in November 2006, and he had had hypertension for some time before that time.  Additionally, after 2006, his blood pressure appears to be well controlled."

The Veteran's STRs are silent as to any mention of hypertension.  On service separation examination he reported that he had never had high blood pressure; his blood pressure was 118/76.  Furthermore, there is no evidence that hypertension was manifested in the first postservice year (nor is it claimed otherwise).  The record shows hypertension was first diagnosed in the 1980's.  Hence, service connection for the hypertension on the basis that it became manifest in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection.  Because it is not in dispute that he has hypertension and has established service connection for PTSD, what remains necessary to substantiate his secondary service connection claim is that there must be competent medical evidence that shows that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  This is so because the matter of a nexus between PTSD and an insidious disease such as hypertension is a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F..3d 1372, 1377 (Fed Cir. 2007); Davidson v.Shinseki, 581 F. 3d 1313 (Fed Cir. 2009).

There is both positive and negative evidence in the record addressing whether the Veteran's PTSD caused his hypertension.  The primary positive evidence on that point is the opinion of Dr. TTP, which because it is conclusory, without explanation of rationale or citation to supporting data or the asserted "known" authority for the conclusion is lacking in probative value.  Against there being such a nexus is the August 2011 VHA expert's opinion.  Because that expert indicated that medical literature was reviewed and no support for the proposition that PTSD causes hypertension was found, that expert's opinion is both probative, and persuasive.  

The medical opinions in the record regarding aggravation of hypertension by PTSD are generally in agreement that PTSD can aggravate hypertension; they acknowledge that there is medical literature to that effect.  Where the opinions differ is whether that is what occurred in the instant case.  The most detailed explanation is provided by the August 2011 VHA consulting expert who concludes that he cannot definitively state whether the Veteran's PTSD aggravated his hypertension.  For the most part, the opinions are equivocal, e.g., the June 2009 VA examiner opined that PTSD may have aggravated the Veteran's hypertension.  The only unequivocal opinion appears to be that of Dr. TTP, which, as was noted above,  is lacking in probative value because it lacks adequate explanation of rationale.  

The Board finds that the factual evidence of record leaves in relative equipoise the question the response to the question of whether the Veteran's PTSD aggravated his hypertension.  Resolving reasonable doubt in his favor, as is required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that the evidence supports the Veteran's claim and that secondary service connection for hypertension (on the basis that it was aggravated by PTSD) is warranted.

Finally, the Board observes that under 38 C.F.R. § 3.310, where secondary service connection is established on the basis that a nonservice-connected disability was aggravated by a service-connected disability, only the degree of disability due to such aggravation may be service-connected, and that this is calculated by subtracting the baseline level of severity from the level of severity after aggravation was completed.  Here, as the current level of severity of the Veteran's hypertension [i.e., after aggravation was completed] is 10 percent (controlled by medication, see 38 C.F.R. § 4.104, Diagnostic Code 7101), assuming that hypertension was non-compensable when the aggravation began, the degree of disability for which service-connection may be granted is 10 percent. 
 
ORDER

Service connection for hypertension is granted.  


REMAND

The Veteran claims alternatively that his GERD had its onset in service, and that it is secondary to his PTSD.  His STRs show that in July 1966 he was seen for an acute episode of epigastric discomfort, diagnosed as bacterial gastroenteritis, which resolved without apparent residuals (as nothing pertinent was noted on service separation examination.  Postservice medical evidence shows that the Veteran has had a diagnosis of GERD for the past several years.  

An October 2008 VA examiner opined that it was unlikely that the Veteran's GERD was secondary to his service-connected PTSD, and in June 2009 that same VA examiner stated that he was unaware of any evidence that GERD is secondary to PTSD.  He stated that GERD is an anatomical abnormality that is unlikely to be secondary to stress.  He opined that GERD is unlikely to be caused or worsened by PTSD.

The Veteran's private provider, Dr. TTP, has opined that the stresses of PTSD are at least as likely as not causing the Veteran's GERD.  As there are conflicting medical opinions in this matter (neither with adequate explanation of rationale, further medical guidance is necessary.

There are also conflicting medical opinions as to whether the Veteran's claimed IBS is secondary to his PTSD.  The evidence shows that IBS was diagnosed in the late 1980's.  In an October 2008 addendum, a September 2008 VA examiner opined that it was unlikely that the Veteran's IBS is secondary to his service-connected PTSD.  Dr. TTP, has opined that the stresses of PTSD are at least as likely as not causing the Veteran's IBS.  In June 2009 the September 2008 VA examiner (upon review of the entire record) stated that psychological disorders such as depression and anxiety can certainly aggravate IBS symptoms making them harder to control.  Inasmuch as the record leaves uncertain whether the Veteran's PTSD has aggravated his IBS, further medical guidance on that point is also necessary.  

Finally, the Veteran has an assessment of erectile dysfunction (ED) (reportedly since the mid-1990's).  It is claimed alternatively that the ED is due to either the PTSD or to medication he takes for hypertension (which is now service-connected).  On September 2008 VA examination the examiner stated he could not say without speculation whether the Veteran's ED is secondary to PTSD, and opined that it is less likely than not that the Veteran's ED is secondary to medications given for his PTSD or hypertension.  In June 2009, the same VA examiner opined that it is "somewhat" less likely than not that ED is due to the medications the Veteran takes for PTSD and hypertension.  He also reiterated that he could only speculate as to whether the Veteran's ED is due to the PTSD itself.  Dr. TTP, has opined that the stress of PTSD and medications the Veteran takes for PTSD and hypertension cause the Veteran's ED.  As the opinions are conflicting (and neither is complete, with explanation of rationale), further guidance in this matter is likewise necessary..

Accordingly, the case is REMANDED for the following: 

1.  The RO should arrange for the Veteran's claims files to be forwarded to an appropriate physician (internist perhaps) for review and advisory medical opinion.  

Upon review of the record, the consulting physician should provide an opinion that responds to the following.  

Regarding the Veteran's diagnoses of GERD and IBS, each, please opine whether or not such disability is related to the Veteran's episode of bacterial enteritis in service or was either caused or aggravated by his service-connected PTSD.  The explanation of rationale should include citation to supporting factual data (and/or medical literature as deemed appropriate), and must specifically address the opinion that the stresses associated with PTSD cause or aggravate GERD and/or IBS.  

If the opinion is to the effect that PTSD has not caused, but has aggravated the Veteran's GERD or IBS, please identify the baseline level of severity of the GERD and/or IBS prior to the aggravation and the level of severity after aggravation was completed.  If such an opinion is not possible, there must be explanation why that is so.  

2  The RO should arrange for the Veteran to be examined by a urologist to determine the most likely etiology for his ED, and specifically, whether it is caused or aggravated by his service-connected PTSD and/or hypertension, to include as due to medications prescribed for such disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any indicated studies or tests should be completed.  The examiner must explain the rationale for all opinions.  

3.  The RO should then review the record and readjudicate these matters.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


